                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    April 27, 2020
By E-mail

Katherine Ruth Rosenfeld
Emery Celli Brinckerhoff & Abady LLP
600 Fifth Avenue, 10th Floor
New York, New York 10020

       Re:     Chunn et al. v. Warden Derek Edge, Civil Action No. 20-cv-1590 (Kovner, J.)

Dear Ms. Rosenfeld:

        Pursuant to the Court’s April 25th Order, Respondent writes to advise Petitioners that he
opts “to conduct a deposition of Dr. Venters, in which event Petitioners’ counsel will prepare and
serve disclosures relating to Dr. Venters under Rule 26(a)(2)(C).” Dkt. No. 65. Please provide
these Rule 26(a)(2)(C) disclosures by 3 p.m. on Wednesday, April 29, in advance of Dr. Venters’
deposition.

       Consistent with the Court’s Order permitting Respondent to conduct a deposition of Dr.
Venters in lieu of Petitioners producing his expert report due on April 30 (Dkt. No. 65),
Respondent will proceed with Dr. Venters’ deposition on Thursday, April 30 at 10 a.m., as
previously Noticed. We will provide additional information regarding the logistics of Dr. Venters’
deposition shortly.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:            /s/
                                                    James R. Cho
                                                    Seth D. Eichenholtz
                                                    Joseph A. Marutollo
                                                    Paulina Stamatelos
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6519/7036/6288/6198
                                                    james.cho@usdoj.gov
                                                    seth.eichenholtz@usdoj.gov
                                                    joseph.marutollo@usdoj.gov
                                                    pauline.stamatelos@usdoj.gov

cc: The Honorable Roanne L. Mann (by ECF)
